DECISION
On January 27, 2016, the Defendant was sentenced as follows: Count I: Criminal Possession of Dangerous Drugs/Opiate, a felony, in violation of §45-9-102(4) MCA was dismissed; Count II: Tampering with or Fabricating Physical Evidence, a felony, in violation of §45-7-207, MCA, the Defendant was sentenced to the Department of Corrections for five (5) years with two (2) years suspended; Count III: Tampering with or Fabricating Physical Evidence, a felony, in violation of §45-7-207, MCA, the Defendant was sentenced to the Department of Corrections for five (5) years with two (2) years suspended; Count IV: Criminal Possession of Drug Paraphernalia, a felony, in violation of §45-10-103, MCA, the Defendant was sentenced to six (6) months in the Missoula County Detention Facility; Count V: Obstructing a Peace Officer or Other Public Servant, a misdemeanor, in violation of §45-7-302(1), the Defendant was sentenced to six (6) months in the Missoula County Detention Facility; and Count VI: Unauthorized Acquisition or Transfer of Food Stamps, a misdemeanor, in violation of §45-6-312(1), MCA was dismissed. The Defendant was ordered to pay a fine of $1,000 and $410 in surcharges. He was given credit for 159 days for time served.
On August 4, 2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Peter Ohman of the Office of the State Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
*87Done in open Court this 4th day of August, 2016.
DATED this 24th day of August, 2016.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence is AFFIRMED.
Hon. Brenda Gilbert, Chairperson, Hon. Kathy Seeley, Member and Hon. Brad Newman, Member.